Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 5, 2018

                                       No. 04-17-00685-CR

                                     Robert Miles DUNCAN,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                  From the 198th Judicial District Court, Bandera County, Texas
                                Trial Court No. CR-XX-XXXXXXX
                          Honorable M. Rex Emerson, Judge Presiding


                                          ORDER
         Appellant’s court-appointed attorney filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserted there are no meritorious issues
to raise on appeal. Counsel certified he served copies of the brief and motion on appellant,
informed appellant of his right to review the record and file his own brief, and provided appellant
with a form motion for requesting the record and explained to appellant the procedure for
obtaining the record. See Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014); Nichols v.
State, 954 S.W.2d 83 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176,
177 n.1 (Tex. App.—San Antonio 1996, no pet.). Appointed counsel filed the Anders brief on
April 3, 2018, and thereafter, his motion to withdraw on April 11, 2018. When appellant had not
filed the record request form provided by appointed counsel by May 23, 2018, we ordered him to
file his pro se brief, if any, on or before July 9, 2018. However, rather than filing his brief, on
July 2, 2018, appellant filed the motion provided by counsel, requesting a copy of the appellate
record.

        Accordingly, we ORDER the clerk of this court to send a copy of the appellate record —
the clerk’s and reporter’s records — to appellant. We further ORDER appellant to file his pro se
brief in this court on or before August 20, 2018. If appellant files a timely pro se brief, the
State may file a responsive brief no later than thirty days after appellant’s pro se brief is filed in
this court. The motion to withdraw filed by appellant’s counsel will continue to be held in
abeyance pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988)
(holding that motion to withdraw should not be ruled on before appellate court independently
reviews record to determine whether counsel’s evaluation that appeal is frivolous is sound);
Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same).

       We further order the clerk of this court to serve a copy of this order on appellant, his
counsel, and the attorney for the State.




                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of July, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court